FILED
                                                                                   August 30, 2022
                                                                                   EDYTHE NASH GAISER, CLERK

                              STATE OF WEST VIRGINIA                               SUPREME COURT OF APPEALS
                                                                                       OF WEST VIRGINIA
                            SUPREME COURT OF APPEALS


City of Winfield,
Petitioner Below, Petitioner

vs.) No. 21-0086 (Putnam County 15-P-77)

Putnam County Commission,
Respondent Below, Respondent



                               MEMORANDUM DECISION


        Petitioner City of Winfield (“Winfield”), by counsel Timothy J. LaFon, appeals the Circuit
Court of Putnam County’s January 8, 2021, order denying Winfield’s writ of error associated with
its petition for annexation by minor boundary adjustment. Respondent Putnam County
Commission (“PCC”), by counsel Larry Frye, filed a response in support of the circuit court’s
order. Petitioner filed a reply.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

         In late April of 2015, Winfield filed with the PCC (pursuant to West Virginia Code § 8-6-
  1
5) a petition for annexation by minor boundary adjustment requesting that two tracts of land be
added into the corporate limits of City of Winfield. The first tract was described as 193 +/- acres
of territory. The second tract was described as 30 +/- acres. The property tracts were reported to


       1
           West Virginia Code § 8-6-5(a)(2001) provides, in pertinent part, that

                 [i]n the event a municipality desires to increase its corporate limits by
                 making a minor boundary adjustment, the governing body of the
                 municipality may apply to the county commission of the county wherein the
                 municipality . . . is located for permission to effect annexation by minor
                 boundary adjustment.

                                                  1
be contiguous with the City of Winfield and “enjoy the benefits of the infrastructure” Winfield has
“invested within the [c]ity limits.”

        Following appropriate notice and publication, a hearing on Winfield’s petition for
annexation was completed before the PCC on July 30, 2015. 2 During the hearing, Winfield’s
mayor testified that citizens residing inside the Winfield city limits were paying a utility tax that
those outside the territory do not pay. Further, the mayor noted that businesses inside the Winfield
city limits were paying taxes to support the area and services that were utilized by those outside
city limits, including those in the tracts identified to be annexed. The mayor also advised that
Winfield currently provides sewer and water service to the proposed annexed territory, as well as
financial support for local volunteer fire departments. When the hearing was opened for public
comments, fifteen people spoke about the annexation, with four speaking in favor of the
annexation and eleven against. Additionally, the PCC noted that it had received communications
from six individuals, all opposing the annexation.

         By order entered on October 11, 2015, the PCC denied Winfield’s petition for annexation.
In its order, the PCC found, in part, that annexation was improper as “an overwhelming majority
of the ‘affected parties’ residing either in the Winfield City limits or in the proposed territory
opposed the annexation.” The PCC further ruled that the proposed annexation was “not in the best
interest of Putnam County as a whole.” In addition to the order denying the petition of annexation,
the PCC filed a “Certification of Facts,” which Winfield describes as an effort to create a record
from the unrecorded July 30, 2015, hearing. 3

        Thereafter, in November of 2015, Winfield filed, in the circuit court of Putnam County, a
petition for writ of error challenging the PCC’s denial of the petition for annexation by minor
boundary adjustment. In its petition, Winfield argued that the PCC erred in failing to support its
findings of fact and conclusions of law by substantial evidence; erred in failing to support its
finding that a territory opposed annexation; erred in concluding that the proposed annexation was
not in the best interests of Putnam County as a whole; erred in concluding that the proposed
annexed area did not constitute a minor boundary adjustment; and erred by failing to provide
findings of fact and conclusions of law in its decision to enable appellate review.

       The parties submitted briefs and the court heard arguments as to the parties’ positions
regarding how the matter should proceed, given that there was no recording of the July 30, 2015,
hearing. On February 27, 2018, the circuit court entered an order remanding the case back to the
PCC for an evidentiary hearing regarding the proposed annexation and further directed “that the
hearing be recorded and transcribed.”


       2
         Despite the PCC’s representation that said hearing was being recorded, the hearing was
not actually recorded.
       3
        West Virginia Code § 58-3-4, provides, in pertinent part, that the record for appeals from
rulings by commissions, such as respondent, may include a certificate of facts, made by
commissioners, or a majority of them, when the proceeding before the commission “was not
stenographically reported and preserved[.]”

                                                 2
        On January 31, 2019, a second hearing on Winfield’s proposed annexation was held before
the PCC and included testimony by Winfield’s mayor similar to the testimony offered by the mayor
at the initial hearing. During the second hearing, the PCC heard from eighteen individuals, ten of
which spoke in opposition to the annexation. Additionally, a document, bearing the signature of
thirty-seven people and entitled “the undersigned live or have a business in the area that is to be
annexed by the [City] of Winfield, we do not support the attempt to put us inside the city limits”
was entered into the record during the hearing.

         Following the second hearing, on February 12, 2019, the PCC entered an order denying
the petition for annexation addressing each of the factors outlined in West Virginia Code § 8-6-
5(f). 4 Thereafter, Winfield filed a motion for a status conference in the previously filed circuit
court case, once again advancing a petition for writ of error as to the PCC’s denial of Winfield’s
petition for annexation by minor boundary adjustment. After briefing and oral arguments were
completed in circuit court, a hearing was held by the court on January 9, 2020. By order entered
on January 8, 2021, the court denied Winfield’s writ of error. In its order, the circuit court found


       4
           West Virginia Code ⸹ 8-6-5(f) states that

       [i]n making its final decision on an application for annexation by minor boundary
       adjustment, the county commission shall, at a minimum, consider the following
       factors:

                 (1)    Whether the territory proposed for annexation is contiguous
                        to the corporate limits of the municipality. . . .

                 (2)    Whether the proposed annexation is limited solely to a
                        Division of Highways right-of-way or whether the Division
                        of Highways holds title to the property in fee;

                 (3)    Whether affected parties of the territory to be annexed
                        oppose or support the proposed annexation. . . .

                 (4)    Whether the proposed annexation consists of a street or
                        highway . . . and one or more freeholders;

                 (5)    Whether the proposed annexation consists of a street or
                        highway . . . which does not include a freeholder, but which
                        is necessary for the provision of emergency services in the
                        territory being annexed;
                 (6)    Whether another municipality has made application to annex
                        the same or substantially the same territory; and

                 (7)    Whether the proposed annexation is in the best interest of the
                        county as a whole.



                                                  3
that because the PCC’s February 12, 2019, order sets forth the commission’s findings as to each
required element to be considered, the order was sufficient to meet the statutory requirements
under West Virginia Code § 8-6-5(f). Specially, the circuit court noted that not only did the PCC
“address each of the statutory requirements in its final order, according to the audio recording of
the hearing held before it, the [commission] addressed each of the statutory requirements in person
during the hearing.” It is from the circuit court’s January 8, 2021, order that Winfield appeals.

       First, we generally note that this Court has recognized that “[i]f we are to be faithful to the
underlying concept that annexation is essentially a legislative matter than has been delegated to
the [county] commission[s], then the courts may not intrude unless the process is either
unconstitutional or invalid.” Coffman v. Nicholas County Commission, 238 W. Va. 482, 493, 796
S.E.2d 591, 602 (2017) (quoting In re the Petition of the City of Beckley, 194 W. Va. 423, 430,
460 S.E.2d 669, 676 (1995)). In Syllabus Point three of Coffman, we have held that

       [i]n general, a county commission enjoys a broad discretion in exercising its
       legislative powers in determining the geographic extent of a minor boundary
       adjustment sought by a municipality under W. Va. Code § 8-6-5 [(2001) (Repl. Vol.
       2012)], so long as a portion of the area to be annexed is contiguous to the
       municipality.

238 W. Va. at 483, 796 S.E.2d at 593 (citation omitted).

         Before this Court, Winfield raises six assignments of error. In its first three assignments of
error, which Winfield addresses together in its petition for appeal, it contends that the circuit court
erred by affirming the PCC’s denial of the proposed annexation because the PCC’s ruling was not
supported by “substantial evidence,” was not in the best interests of Putnam County as a whole,
and was not opposed by a majority of the affected parties residing within the city limits or proposed
territory. However, our review of the record belies Winfield’s arguments in this regard. Here, the
circuit court had before it the detailed record from the proceedings before the PCC, which included
the exhibits introduced and the testimony presented during the hearing which support the court’s
findings that the PCC’s order was sufficient to meet the statutory requirements under West
Virginia Code § 8-6-5(f) and represents an appropriate exercise of PCC’s discretion. Accordingly,
we find no error.

        In its fourth assignment of error, Winfield, focusing on remarks made by the PCC during
the second hearing, contends that the PCC’s denial of the petition for annexation was predicated
on the fact that the proposed annexed area, approximately 223 acres, was so large that it did not
constitute a minor boundary adjustment. In support of its argument as to this issue, consisting of
only one brief paragraph of three sentences, Winfield states that the area to be annexed is not too
large as to be considered a minor boundary adjustment as this Court has recognized minor
boundary adjustments in cases involving larger geographic areas. Conversely, the PCC notes, and
we concur, that the size of the proposed annexation was not a factor in the commission’s denial of
the minor boundary adjustment. Here, the size of the proposed annex was not in dispute. Below,
the PCC denied Winfield’s annexation request not because the area at issue was too large or too
small to be considered a minor boundary adjustment but because Winfield did not meet each of
the seven factors set forth in West Virginia Code § 8-6-5(f). As such, there is no error.

                                                  4
        As to its fifth assignment of error, Winfield contends that the PCC’s order entered in
February of 2019, contained “no evidence recited therein that would support its conclusion” and
that the circuit court erred in finding that the PCC’s order was sufficient. We disagree. West
Virginia Code § 8-6-5(h) states simply that “the final order of the commission shall include the
reasons for the grant or denial of the application” for annexation by minor boundary adjustment.
In Coffman, this Court addressed a similar argument and found that while the order at issue therein
did not go into great detail or lengthy analysis, said order was proper as it met the
minimum requirements of the statutory scheme (West Virginia Code § 8-6-5). Coffman 238 W.
Va. at 493, 796 S.E.2d at 602. Here, there is no dispute that the PCC’s order at issue addresses
each of the minimum requirements of West Virginia Code § 8-6-5. Accordingly, we find no error.
This Court will not substitute its judgment regarding the factors in West Virginia Code § 8-6-5, or
the final decision of the PCC.

        In its final assignment of error, Winfield suggests that its due process rights were denied
as the testimony of its witnesses at the hearing before the commission in January of 2019, was
limited to only three minutes per witness. Winfield suggests that the limitation was “indicative of
the [commission’s] predisposition towards denial” of the annexation and was improper. We
disagree. A review of the transcript from the hearing in January of 2019, establishes that Winfield
was given an opportunity to be heard in a meaningful manner and was not denied due process.
Further, the record suggests that the time limitations as to each witness were not strictly enforced
and Winfield was permitted to present all its witnesses. As the circuit court noted in its January 8,
2021, order, while the witnesses’ presentations may have been brief, they were “sufficient for the
[commission] to fully consider the relevant issues to reach a proper conclusion.” We further note
that there is no record of any objection by Winfield’s counsel of the time restrictions that it now
claims were improper. “‘Our general rule is that nonjurisdictional questions . . . raised for the first
time on appeal, will not be considered.’ Shaffer v. Acme Limestone Co., Inc., 206 W.Va. 333, 349
n.20, 524 S.E.2d 688, 704 n.20 (1999).” Noble v. W. Va. Dep’t of Motor Vehicles, 223 W. Va. 818,
821, 679 S.E.2d 650, 653 (2009). Therefore, this argument will not be considered on appeal.

       For the foregoing reasons, we affirm the Circuit Court of Putnam County’s January 8, 2021,
order denying Winfield’s writ of error.

                                                                                            Affirmed.

ISSUED: August 30, 2022

CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton
Justice C. Haley Bunn




                                                  5